Citation Nr: 0427878	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-33 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the appellant has qualifying service for pension 
benefits. 

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left (minor) shoulder, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had 22 years of unspecified periods of active and 
inactive duty for training in the Army National Guard and the 
State National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1997, 
September 1998, and October 2002 by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Newark, New 
Jersey and Philadelphia, Pennsylvania.

The issue of an increased evaluation for PTSD being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left arm motion is not limited to 25 degrees from the 
side.  

2.  The veteran had no wartime service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disease of the left (minor) shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321,  3.326(a), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010, 5201 (2003). 

2.  The appellant does not meet the basic eligibility 
requirements for pension benefits.  38 U.S.C.A. §§ 101, 
1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  38 U.S.C.A. § 5103.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction or 
regional office (RO) decision on a claim for VA benefits, 
even if the claim and initial unfavorable adjudication 
occurred prior to the effective date of the VCAA.  

In the Board's view, the March 2000 statement of the case and 
correspondence dated in February and August 2001 
substantially complies with the aforementioned notice 
requirements.  As for the content of the notice, the 
appellant was informed that the evidence needed was that 
which demonstrated that his disabilities increased in 
severity, the type of evidence VA would obtain, and evidence 
and information he was responsible for providing.  The 
statement of the case informed the veteran that evidence was 
needed showing that he served during a period of war.

While the VCAA notice was not issued in the chronological 
manner contemplated by the Court in Pelegrini, a notice error 
such as this does not necessarily result in prejudice to the 
appellant.  

The record reflects that the appellant was provided with 
notice of the rating decisions from which the current appeal 
originates.  The appellant was provided with statements of 
the case and supplemental statements of the case that 
notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.

In short, the appellant is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  In response 
to the notice provided, the appellant submitted statements 
that indicated he only received medical treatment through VA 
facilities and that he had no additional evidence to submit.  
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  

With regard to the duty to assist the record shows that VA 
took appropriate steps to obtain all medical records and 
schedule the veteran for examinations.

Finally, to the extent that VA failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records indicate that the veteran is right-
handed.  

His personnel records reflect 22 years of active duty for 
training and inactive duty for training in Army and State 
National Guard units.

Service connection for degenerative joint disease of the left 
shoulder was established in a June 1995 rating decision based 
on evidence of an injury while on duty.  A 10 percent rating 
was assigned.

A July 1997 VA examination report noted complaints of some 
shoulder discomfort.  On examination, there was no evidence 
of atrophy in any muscle groups surrounding the shoulder.  
The left shoulder demonstrated 180 degrees of flexion and 
abduction, and 35 degrees of extension.  He could cross 
adduct with ease.  He showed 45 degrees of external rotation 
and 90 degrees of internal rotation.  Muscle strength was 
5/5.  Shoulder X-rays showed mild degenerative joint disease 
but no fracture or dislocation.

A VA examination in August 1998 noted marked limitation of 
left shoulder motion with 45 degrees of forward flexion and 
abduction.  The veteran reportedly could not assume a neutral 
position so internal and external rotation could not be 
measured.  The diagnosis was marked left shoulder dysfunction 
causing a considerable impairment of employment.

A September 1998 VA Medical Center (VAMC) x-ray report 
revealed no fracture or other significant abnormality of the 
left clavicle.

VAMC treatment records dated in July 1999 noted complaints of 
left shoulder pain and weakness.  The findings were related 
cervical spine radiculopathy.  An undated record noted 
complaints of a weak grip in the left arm.  The left shoulder 
demonstrated a full range of motion.

In December 1999, the appellant underwent a VA neurological 
examination.  He complained of difficulty in lifting things 
with his left arm above shoulder level, otherwise he was 
relatively asymptomatic.  Upon examination, the left shoulder 
demonstrated forward flexion and abduction to 160 degrees.  
Internal and external rotation was from 0 to 90 degrees.  
There was no shoulder joint laxity.  The diagnosis was left 
shoulder arthritis without evidence of fatigability or 
incoordination.

The appellant underwent a VA examination in May 2003.  He 
reported having pain on a regular basis that was rated 3/10 
at its best and 10/10 at its worst.  Pain on average was 8/10 
and was troublesome 25 out of 30 days each month.  He did not 
lose time from work due to his left shoulder disorder, but he 
had to take frequent breaks as a maintenance worker when the 
shoulder was particularly troublesome.  The appellant also 
reported weakness, fatigue, and limited left shoulder motion  
associated with pain.  

Upon examination, there was no atrophy found in the muscle 
groups surrounding the left shoulder.  There was mild 
tenderness diffusely along the left upper trapezius going 
over to the top of the left shoulder.  There was no 
detectable weakness comparing the left shoulder to the right 
and no detectable easy fatigability with repeat muscle 
testing.  Range of motion studies showed forward flexion and 
abduction to 80 degrees, extension was to 50 degrees, and 
external rotation with the arm abducted maximally was to 70 
degrees.  Internal rotation was to 90 degrees.  There was 
mild discomfort at the end of each range of motion.  X-rays 
revealed a mild irregularity at the superior border of the 
scapula at the junction of its middle and distal third.  It 
was not related to any of the joints and there was no 
significant deformity anywhere else in the bones of the left 
shoulder girdle.  There was a mild degree of degenerative 
joint disease of the acromioclavicular joint.  There was no 
evidence of impairment of the clavicle or scapula nor was 
there malunion or nonunion of the left shoulder.  Weakened 
movement, excess fatigability, or incoordination was not 
demonstrated during the examination.  Additional loss of 
motion related to pain was possible, but this would not be 
due to weakness, excess fatigability, or incoordination.  The 
examiner was unable to estimate how much additional loss 
would occur due to pain.  Increased pain could limit the 
appellant's functional ability during flare-ups or with 
prolonged use of the shoulder; however, it was not possible 
to quantify just how much increased restriction of motion 
would occur during these times.  The diagnoses were healed 
left scapula fracture; mild osteoarthritis of the left 
acromioclavicular joint not related to the scapula fracture; 
left shoulder bursitis/tendonitis with adhesive capsulitis of 
undetermined onset. 

Analysis

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The appellant's degenerative joint disease of the left 
shoulder is rated under Diagnostic Code 5201, pertaining to 
limitation of motion of the affected arm.  In this case, the 
veteran is right hand dominant.  Under Diagnostic Code 5201, 
a 20 percent rating is warranted for limitation of motion of 
the arm (minor or major) when motion is possible to shoulder 
level.  A 30 percent rating is warranted when range of motion 
of the minor arm is limited to 25 degrees from the side.  38 
C.F.R. § 4.71a.  

The Board has carefully considered the evidence of record and 
finds that the appellant's degenerative joint disease of the 
left shoulder is appropriately rated as 20 percent disabling.  

VA examinations performed over the course of the appeal have 
revealed findings that have ranged from a full range of left 
shoulder motion to a description of a marked limitation.  
While the most severe limitation was noted in August 1998, 
examinations since then have consistently shown greater 
mobility.  The most recent findings revealed 80 degrees of 
abduction, which is 10 degrees shy of being at shoulder 
level.  As a 30 percent rating requires a limitation of 
motion to 25 degrees from the side there is no evidence that 
an increased rating is in order.  

Additional factors outlined in DeLuca have also been 
considered as a possible basis for an increased rating; 
however, the objective evidence did not reveal weakness, 
incoordination, fatigability, or atrophy.  Furthermore, the 
examiner in May 2003 indicated that quantification of 
additional loss in range of left shoulder motion due to pain 
or flare-ups was not feasible.

The Board notes that there is no evidence of ankylosis or 
impairment of the humerus, therefore, to rate the disability 
by analogy under Diagnostic Code 5200 or 5202 does not result 
in a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202 (2003).  Thus, a rating greater than the 20 
percent currently assigned is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the appellant's disability now causes or has in the 
past caused marked interference with his employment, or that 
the disorder has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.

Pension

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in 38 U.S.C.A. 
§ 1521(j) and who is permanently and totally disabled from 
nonservice-connected disability.  The service requirements 
for pension are met if an individual served in the active 
military, naval or air service (1) for 90 days or more during 
a period of war, (2) during a period of war and was 
discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (2003).

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Vietnam era, from February 28, 1961, to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, is 
applicable in all other cases.  38 C.F.R. § 3.2.

As indicated above, in order to be eligible for a nonservice-
connected pension, an individual must have served in the 
active military, naval or air service during a period of war.  
While the evidence shows the appellant had active duty for 
training during a period of war, such training is not the 
equivalent of active duty.  Moreover, when the veteran did 
incur a service connected disorder while serving with the 
National Guard he was never discharged from National Guard 
service due to these disorders.

Since the pertinent facts in this case are not in dispute, 
the law is determinative.  As such, the appellant's claim 
must be denied because it is without legal merit.  Sabonis v.  
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating for degenerative joint disease of the 
left shoulder is denied.

The Board having determined that the appellant does not have 
qualifying service for pension benefits, the appeal is 
denied.



REMAND

In an October 2002 rating decision, the RO granted service 
connection for PTSD.  A notice of disagreement was received 
later that same month in which he indicated that a 50 percent 
rating was warranted.  The RO subsequently granted an 
increased to 50 percent in an April 2003 rating decision and 
considered the matter resolved.  In September 2003, however, 
the appellant submitted a medical statement in support of his 
claim for an increase, thus indicating his desire to continue 
his appeal for a higher rating.  No further action was taken 
by the RO with regard to this issue.  

In cases such as this when a notice of disagreement has been 
received, or resurrected before the expiration of the period 
within which to file a notice of disagreement, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue.  Pond v. West, 12 Vet App 
341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the issue on the merits, the issue is to be remanded 
to the RO for additional action.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should also furnish the appellant 
with a statement of the case concerning 
the issue of entitlement to an increased 
evaluation for PTSD.  If, and only if, a 
timely substantive appeal is filed, the 
issue should be certified to the Board 
for appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



